NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE EDUARDO ESQUIVEL-MATEO,                    No.    16-73952

                Petitioner,                     Agency No. A200-686-403

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 15, 2018**


Before:      FARRIS, BYBEE, and N.R. SMITH, Circuit Judges.

      Jose Eduardo Esquivel-Mateo, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision finding him inadmissible and denying his application

for cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. We


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for substantial evidence the agency’s “reason to believe” determination and

we review de novo questions of law. Chavez-Reyes v. Holder, 741 F.3d 1, 3 (9th

Cir. 2014). We deny the petition for review.

      Substantial evidence supports the agency’s determination that there was

“reason to believe” Esquivel-Mateo had knowingly assisted in drug trafficking,

where the declaration of probable cause formed the factual basis for Esquivel-

Mateo’s plea and reflects his involvement in the purchase of controlled narcotics,

during which multiple suspects were arrested and 518.5 grams of cocaine and

523.6 grams of methamphetamine were seized. See 8 U.S.C. § 1182(a)(2)(C)(i)

(providing that an individual is inadmissible if there is “reason to believe” that he

has knowingly assisted in the illicit trafficking of a controlled substance); Chavez-

Reyes, 741 F.3d at 2-3; Suazo Perez v. Mukasey, 512 F.3d 1222, 1226-27 (9th Cir.

2008) (an immigration judge may rely upon a statement of probable cause supplied

by the prosecution to establish a factual basis for the plea).

      Accordingly, the agency did not err in finding Esquivel-Mateo inadmissible

under 8 U.S.C. § 1182(a)(2)(C)(i). Nor did it err in finding him ineligible for

cancellation of removal. See 8 U.S.C. §§ 1101(f)(3), 1229b(b)(1)(A).

      PETITION FOR REVIEW DENIED.




                                           2                                   16-73952